                                 Case 4:21-cv-00066-DC-DF DocumentSHEET          4:21-CV-66
                                                                   1-1 Filed 08/10/21   Page 1 of 2
JS 44 (Rev. 10/20)                                  CIVIL COVER
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a)    PLAINTIFFS                                                                                                DEFENDANTS
           STEPHANIE WEEKS                                                                                          BOTTLING GROUP, LLC d/b/a PEPSI BEVERAGES
                                                                                                                    COMPANY
    (b)   County of Residence of First Listed Plaintiff Brewster                   County. TX                       County of Residence of First Listed Defendant Delaware/New York
                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                  THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                         Attorneys      (If Known)
           Paul Harris, Shellist Lazarz, 11 Greenway Plaza #1515,                                                   Raymond Cowley, Dykema Gossett, 1400 No. McColl #204
           Houston TX 77046 / 713-621-2277                                                                          McAllen TX 78501 / 956-984-7401
H. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an 'X" in One Boxfor Plaintiff
                                                                                                              (For Diversity Cases Only)                                                and One Boxfor Defendant)
       U,S. Government                  03      Federal Question                                                                       PTT                   DEF                                         PTF      DEF
         Plaintiff                                (U.S. Government Not a Par")                          Citizen of This State                                  1       Incorporated or Principal Place    O 4 04
                                                                                                                                                                         of Business In This State

O 2    U,S. Government                  04      Diversity                                               Citizen of Another State               O 2         O      2    Incorporated and Principal Place             O   5   WI 5
         Defendant                                (Indicate Citizenship ofParties in Item IN                                                                             of Business In Another State

                                                                                                        Citizen or Subject of a                El 3        El 3        Foreign Nation                               06 06
                                                                                                          Foreign Country
IV. NATURE OF SUIT (Place an "X" in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
            t-.04NTRA                                 ,*.:-''..,,, 2.,.4. . RIS.,- ',.4ti,                      RFEITURE/ERFALTV                               it'•metiticintr                  ;:g,.egoirReitsztturtmegif-11
. 110 Insurance                           PERSONAL INJURY                       PERSONAL INJURY         D625 Drug Related Seizure                    .  422 Appeal 28 USC 158                   ]      375 False Claims Act
. 120 Marine                        ]     310 Airplane                      II 365 Personal Injury -         of Property 2I USC 881                  ll 423 Withdrawal                                 376 Qui Tam (31 USC
IIII 130 Miller Act                       315 Airplane Product                      Product Liability   D690 Other                                          28 USC 157                                     3729(a))
. 140 Negotiable Instrument                    Liability                    il 367 Health Care/                                                                                                 ..:    400 State Reapportionment
IIII 150 Recovery of Overpayment :        320 Assault, Libel &                      Pharmaceutical                                                            ---i'.)PROPERTICRIGHTS ,±4:,             410 Antitrust
—
—        & Enforcement of Judgment             Slander                              Personal Injury                                                        ,I 820 Copyrights                     —     430 Banks and Banking
_ 151 Medicare Act                   D    330 Federal Employers'                    Product Liability                                                                 830 Patent                 —     450 Commerce
     152 Recovery of Defaulted                 Liability                    Ill 368 Asbestos Personal                                                                 835 Patent - Abbreviated         460 Deportation
         Student Loans              ]     340 Marine                                Injury Product                                                                        New Drug Application _       470 Racketeer Influenced and
         (Excludes Veterans)              345 Marine Product                        Liability                                                       ]                 840 Trademark                        Corrupt Organizations
MI 153 Recovery of Overpayment                 Liability                      PERSONAL PROPERTY         :, 7•.,•-, ..,7. .'.5 .';LABOIC.    ,:,.. -. ,.:,. - I 880 Defend Trade Secrets         D      480 Consumer Credit
         of Veteran's Benefits            350 Motor Vehicle                 . 370 Other Fraud           _I 710 Fair Labor Standards                                       Act of 2016                      (15 USC 1681 or 1692)
. 160 Stockholders' Suits                 355 Motor Vehicle                 II 371 Truth in Lending                      Act                                                                    D      485 Telephone Consumer
. 190 Other Contract                          Product Liability             II 380 Other Personal       ] 720           Labor/Management                    '. '410CTAVSECURF                              Protection Act
     195 Contract Product Liability  D    360 Other Personal                        Property Damage                      Relations                                    861 HIA (139511)           J     490 Cable/Sat TV
     196 Franchise                            Injury                        ill 385 Property Damage                740 Railway Labor Act                              862 Black Lung (923)             850 Securities/Commodities/
                                     D    362 Personal Injury -                     Product Liability   J 751 Family and Medical                                      863 DIWC/DIWW (405(g)) _             Exchange
                                              Medical Malpractice                                                        Leave Act                                    864 SSID Title XVI               890 Other Statutory Actions


                                                                     a
        c,.0E.AlirROPER.TY4.i.,. 0 i.•riis c.,..DIILItIORXSZ,Fii4 t$1e.RISONUX' .ETITION&                          790 Other Labor Litigation                         865 RSI (405(g))           ...   891 Agricultural Acts
...   210 Land Condemnation               440 Other Civil Rights                Habeas Corpus:          J 791 Employee Retirement                                                                      893 Environmental Matters
                                                                                                                                                                                                       895 Freedom of Information
,.... 220 Foreclosure                     441 Voting                            463 Alien Detainee                      Income Security Act                    ' -..`1FEHRHAUTAHESUIR'Stlft
— 230 Rent Lease & Ejectment              442 Employment                        510 Motions to Vacate                                               El                870 Taxes (U.S. Plaintiff            Act
— 240 Torts to Land                       443 Housing/                              Sentence                                                                              or Defendant)          ]     896 Arbitration
      245 Tort Product Liability              Accommodations                    530 General                                                                 III 871 IRS—Third Party                    899 Administrative Procedure
. 290 All Other Real Property        D    445 Amer. w/Disabilities -            535 Death Penalty       ..,,, .• 7;', .,i11O,1(GRATIOW,t;                                  26 USC 7609                     Act/Review or Appeal of
                                              Employment                        Other:                             462 Naturalization Application                                                          Agency Decision
                                     D    446 Amer. w/Disabilities - ___ 540 Mandamus & Other           ]465 Other Immigration                                                                  D      950 Constitutionality of
                                              Other                         — 550 Civil Rights                          Actions                                                                            State Statutes
                                     D    448 Education                         555 Prison Condition
                                                                            — 560 Civil Detainee -
                                                                                    Conditions of
                                                                                    Confinement
V. ORIGIN (Place an "X" in One Box Only)
O1     Original           rg2 Removed from                           Remanded from             O 4 Reinstated or               O 5 Transferred from                   O     6 Multidistrict                 O 8 Multidistrict
       Proceeding        r'   State Court                            Appellate Court               Reopened                             Another District                      Litigation -                      Litigation -
                                                                                                                                        (specify)                             Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 USC Secs. 1332, 1441, and 1446
VI. CAUSE OF ACTION                        Brief description of cause:
                                           Employment Discrimination on basis of gender/retaliation
VII. REQUESTED IN   ❑ CHECK IF THIS IS A CLASS ACTION                                                       DEMANDS                                                CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                            75000                                                  JURY DEMAND:                         El Yes     ❑ No

VIII. RELATED CASE(S)
                      (See instructions):
     IF ANY                               JUDGE                                                                                                           DOCKET NUMBER
DATE                                                                               URE OF ATT&30              OF RE ORD
            Os lo D-70(9-1
FOR OFFICE USE ONLY

   RECEIPT #                      AMOUNT                                      APPLYING IFP                                           JUDGE                                       MAG. JUDGE
JS 44 Reverse (Rev. 10/20)   Case 4:21-cv-00066-DC-DF Document 1-1 Filed 08/10/21 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

         Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
         County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
         Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

         Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section BI below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district wider authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

V111. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
